DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

 Allowable Subject Matter
Claims 1-18 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Gellens et al (US 2016/0105784) discloses supporting telematics-enhanced emergency calls where information associated with the emergency call may include an information element transmitted by the UE during a device management messaging session with the serving or home wireless network, and an indication of whether the emergency call is a personal telematics-enhanced emergency call from a UE capable of transmitting telematics data to the PSAP may be transmitted to the PSAP, the information associated with the emergency call may include a subscriber identifier, and an indication of whether the emergency call is a personal telematics-enhanced emergency call from a UE capable of transmitting telematics data to the PSAP may be transmitted to the PSAP, the emergency call may be routed based at least in part on the information associated with the emergency call ([0025]).
Regarding Claims 1 and 10, in view of the amendments and remarks filed 02/18/2022, the recited limitations, particularly “obtaining a message indicating an occurrence of a disaster, the message including at least an emergency type and location information; determining, based on the emergency type, a reconfiguration policy for reconfiguring the mobile network in an area indicated by the location information; reconfiguring the mobile network based on the reconfiguration policy; and providing a notification, to a session handling function of the mobile network, the notification indicating that the mobile network in the area has been reconfigured,” as recited in Claim 1 and “receiving, by the NEF of the service provider domain from a disaster application function, a notification message indicating an occurrence of a disaster and including a location identifier and an emergency type; authenticating the disaster application function with an authentication server based on attributes included in the notification message; and based on the notification message being authenticated, providing to an orchestrator function of the mobile network a request to reconfigure the mobile network to account for the disaster,” as recited in Claim 10, are neither taught, suggested, nor made obvious by any prior art of record, taken alone or in combination. For these reasons, Claims 1 and 10 are allowable. 
Claims 2-9, 11-18, and 22-23 are allowable for the same reasons by virtue of their dependency on Claims 1 and 10, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641